 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11       CLARENCE D. SCHREANE,                                     Case No. 1:17-cv-01217-AWI-EPG-HC

12                      Petitioner,                                FINDINGS AND RECOMMENDATION TO
                                                                   DENY PETITION FOR WRIT OF HABEAS
13             v.                                                  CORPUS AND TO DENY PETITIONER’S
                                                                   MOTION TO DISMISS
14       STEVEN LAKE,1
                                                                   ORDER DIRECTING CLERK OF COURT
15                      Respondent.                                TO AMEND CAPTION

16                                                                 (ECF Nos. 1, 34)

17

18           Petitioner Clarence D. Schreane is a federal prisoner proceeding pro se with a petition for

19 writ of habeas corpus pursuant to 28 U.S.C. § 2241. In his petition, Petitioner challenges a prison
20 disciplinary proceeding on due process and First Amendment grounds. For the reasons discussed

21 herein, the undersigned recommends denial of the petition for writ of habeas corpus and denial of

22 Petitioner’s motion to dismiss.

23                                                            I.

24                                                  BACKGROUND

25           Petitioner currently is in the custody of the Federal Bureau of Prisons (“BOP”) at the

26 United States Penitentiary (“USP”) in Atwater, California. The disciplinary incident that
27   1
      Steven Lake is the current Warden at the United States Penitentiary in Atwater, California. (ECF No. 36 at 1 n.1).
     Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Steven Lake has been automatically substituted as
28   Respondent in this matter.


                                                              1
 1 Petitioner challenges in the instant habeas proceeding occurred at the Federal Transfer Center in

 2 Oklahoma City (“FTC Oklahoma City”) while Petitioner was in transit from USP Allenwood in

 3 Pennsylvania to USP McCreary in Pine Knot, Kentucky. (ECF No. 22 at 6).2

 4            On March 17, 2016, Petitioner received Incident Report Number 2828100 for a violation

 5 of Code 299, Disruptive Conduct Most Like Code 206, Making Sexual Proposals or Threats to

 6 Another. (ECF No. 22-1 at 13, Boxes 14–16). The incident report arose out of letters written to a

 7 female physician at FTC Oklahoma City. The letters are reproduced in full below.3

 8            In the letter dated March 14, 2016, Petitioner wrote:

 9            Dear Dr. Lemon,
10            I’m composing this correspondence, in acknowledgement of my appreciation for
              your concern about my well-being and physical health, I truly embrace your
11            professionalism, you acknowledged that you would notify me of your discovery
              of my your finding from my medical file, in regards with the previous information
12            form the year of 2008–2009 at USP Big Sandy. (In: re: shoulder)
13            I can not articulate just how grateful I am to have had the brief opportunity to
              converse with you, in regards with my concern, I would appreciate your
14            consideration with have a medical session with me, one-on-one at your
              convenience, however, you did advise me that you would return to the unit, to
15            discuss some other concerns.
16            I realize this is a transit facility, and its questionable and the time in length that I
              will be at this facility, and I really would like to converse with you about my
17            concerns, so that any future treatment can be recommended. You stated that you
              would return back with relevant information from your discovery and about the
18            shot and my fingers, when you felt the information in the joints of my fingers.
19            I would appreciate your acknowledgement in person, so that I might resolve any
              questions, of curiosity. This is a follow up correspondence, and I trust that you
20            will give consideration with my concerns.
21 (ECF No. 22-1 at 17–18) (typographical errors in original).

22            In the letter dated March 16, 2016, Petitioner wrote:

23            Ms. Lemon,
24            Due to the conditions beyond my means to control, I have no other options but, to
              compose this correspondence, with a pencil.
25
              However, I am extremely grateful to have the opportunity to be in the mist of your
26            presense, conversing with you, with regards of my physical, medical health. I will
27   2
      Page numbers refer to the ECF page numbers stamped at the top of the page.
     3
      For the reader’s ease, the Court has edited some of the letters’ unconventional capitalization. Otherwise, the letters’
28   misspellings and grammatical errors are unchanged.


                                                                2
 1          alway honor, and embrace your recommendation for my health. You have
            demonstrated within a few days more than the health care I have experienced in a
 2          few years, and I truly extend my gratitude to you.

 3          I actually didn’t think it was humanly possible to feel this way, in light of your
            concern for my health, I vigorously embrace you for providing me with adequate
 4          health care, and for having a interest with my medical need, I trust that upon
            receiving this correspondence that you would consider conducting a follow-up
 5          visit, I need to converse with you in the examination room, which I feel would be
            more appropriate to discuss my particular concerns, I appreciate your
 6          consideration, with this being spoken, I want you to fully understand that I am a
            very mature man, and any thing that we discuss, will remain with us, I can
 7          identify with how you acknowledged that some inmate will write a letter, in a
            form of a complaint to the warden, NEVER EVER, will I inform any staff
 8          member about my business, especially the warden, I would not do anything to put
            your career at risks or jeopardize the same.
 9
            I am a very optimistic person, and I have a very vigorous intuition about some one
10          that has the same interest that I can identify with, and I embrace you for being my
            healthcare provider, I don’t believe in procrastinating about expressing my free
11          speech, and declaration of my human rights, its how someone might misconstrue
            my concerns that might cause a misunderstanding. Anyone that review this
12          correspondence has violated your rights envaded your privacy, between
            patient/physician, because just as I have a right to be examined in privacy without
13          a prison guard standing in the examination room, because, I might have some
            concerns that should remain between us.
14
            And upon being transferred from this facility to my designated place of
15          imprisonment I will be in touch with you, because I want you to be
            knowledgeable of my health, and what some other physician might recommend,
16          which I would respect your opinion.

17          I do believe in all possibilities especially if we are on the same accord, however I
            can not make any foregoing prediction when I will departing this facility. I have
18          been at this transfer center since 2/22/16, and faith had its way to allow me the
            opportunity to converse with you about my particular health concerns, and my
19          desire to correspond with you in light of the same.

20          I realize I must use discretion to avoid any conspicuous, but however I really
            would appreciate your prompt consideration with a follow up visit, before the
21          conclusion of this week, because its some concerns that I have that I wish to
            discuss with you; each day that God allow us to open our eyes to witness another
22          day, I vigorous feel that we should make the necessary accomplishments.

23 (ECF No. 22-1 at 21–23).

24          Lieutenant J. Salguero, who was assigned to investigate Petitioner’s charge, advised

25 Petitioner of his right to remain silent during all stages of the disciplinary process and

26 ascertained that Petitioner understood those rights. Thereafter, Petitioner gave this statement: “I
27 feel the letter I gave [M]iss Lemons was taking [sic] out of proportion. I was trying to let her

28 know that I appreciate the work she does. I never ment [sic] to say anything like I love her or


                                                      3
 1 anything like that. My letter was misconstrued.” (ECF No. 22-1 at 14, Box 24). After Lieutenant

 2 Salguero completed investigation of the charge, the incident report was forwarded to the Unit

 3 Discipline Committee (“UDC”) for further action. (Id., Box 27).

 4          The UDC held a hearing on April 12, 2016, which was beyond the normal five-day time

 5 frame for the UDC to meet. The Warden of USP McCreary had approved an extension of time

 6 because Petitioner received the incident report at FTC Oklahoma City while in transit from USP

 7 Allenwood to USP McCreary. (ECF No. 22-1 at 25). At the hearing, Petitioner was able to make

 8 a statement, and the UDC determined there was sufficient basis to refer the matter to the

 9 Discipline Hearing Officer (“DHO”) for disposition. (ECF No. 22-1 at 24, Boxes 17–21).

10          On April 12, 2016, Petitioner was provided with a Notice of Discipline Hearing Before

11 the DHO. Petitioner requested a staff representative, but indicated that he did not wish to have

12 any witnesses. (ECF No. 22-1 at 27). Petitioner was also provided an Inmate Rights at Discipline

13 Hearing form and acknowledged in writing that he was advised of those rights. (Id. at 29).

14          On May 11, 2016, the DHO held a hearing. (ECF No. 22-1 at 31, Box I(B)). According to

15 the DHO report, Petitioner admitted to the conduct as charged and made the following statement:

16 “There was nothing harmful. I was expressing my gratitude.” (Id., Box III(A), (B)). Petitioner

17 did not present any documentary evidence or witnesses. (Id., Box III(B), (C)). At the hearing,

18 Petitioner was assisted by BOP Specialty Treatment Program Specialist Booker, M.D. (Id., Box

19 II(E)). The DHO found that Petitioner committed a violation of “299 M/L 206,” summarized as
20 “conduct which disrupts the orderly running of the institution most like making sexual

21 proposals.” (ECF No. 22-1 at 32, Box IV(B), (C)). Petitioner was assessed a sanction of twenty-

22 seven days of disallowed good conduct time, fifteen days of disciplinary segregation, and ninety

23 days of lost commissary privileges. (Id. at 33, Box VI).

24          After administratively appealing the decision, Petitioner filed the instant federal petition

25 for writ of habeas corpus on September 11, 2017. (ECF No. 1). Respondent filed a response to

26 the petition, and Petitioner filed a reply. (ECF Nos. 22, 26). Petitioner filed a motion to dismiss
27 the incident report on July 30, 2018. (ECF No. 34). Respondent filed supplemental briefing per

28 the Court’s order on August 10, 2018. (ECF Nos. 27, 36).


                                                      4
 1                                                   II.

 2                                            DISCUSSION

 3          Petitioner challenges the disciplinary proceeding arising from Incident Report Number

 4 2828100 on due process and First Amendment grounds. (ECF No. 1 at 9). Petitioner asserts that:

 5 (1) Petitioner was not given an incident report for a Code 299 violation, and thus, the DHO

 6 improperly found Petitioner guilty of a Code 299 violation despite Petitioner being charged with

 7 a Code 206 violation; (2) there was insufficient evidence to support the finding of guilt, which

 8 was based on misconstruing Petitioner’s exercise of his First Amendment rights; and (3)

 9 Petitioner was entitled to be provided with a written statement of the factual evidence that was

10 relied upon in finding Petitioner guilty of the violation. (ECF No. 1 at 9–11).

11          A. Review of Claims

12          1. Due Process Requirements for Disciplinary Proceedings

13          Prisoners cannot be entirely deprived of their constitutional rights, but their rights may be

14 diminished by the needs and objectives of the institutional environment. Wolff v. McDonnell,

15 418 U.S. 539, 555 (1974). Prison disciplinary proceedings are not part of a criminal prosecution,

16 so a prisoner is not afforded the full panoply of rights in such proceedings. Id. at 556.

17          When a prison disciplinary proceeding may result in the loss of good time credits, due

18 process requires that the prisoner receive: (1) advance written notice of the charges at least

19 twenty-four hours before a disciplinary hearing; (2) an opportunity, when consistent with
20 institutional safety and correctional goals, to call witnesses and present documentary evidence in

21 his defense; and (3) a written statement by the fact-finder of the evidence relied on and the

22 reasons for the disciplinary action. Superintendent v. Hill, 472 U.S. 445, 454 (1984); Wolff, 418

23 U.S. at 563–67. Inmates are entitled to an impartial decisionmaker in a disciplinary proceeding.

24 Wolff, 418 U.S. at 570–71.

25          In addition to various procedural requirements for disciplinary proceedings as set forth in

26 Wolff, due process requires that there be “some evidence” to support the disciplinary decision to
27 revoke good time credits. Hill, 472 U.S. at 454–55. “Ascertaining whether this standard is

28 satisfied does not require examination of the entire record, independent assessment of the


                                                      5
 1 credibility of witnesses, or weighing of the evidence. Instead, the relevant question is whether

 2 there is any evidence in the record that could support the conclusion . . . .” Id. at 455–56.

 3          The Due Process Clause only requires that prisoners be afforded those procedures

 4 mandated by Wolff and its progeny; it does not require that a prison comply with its own, more

 5 generous procedures. Walker v. Sumner, 14 F.3d 1415, 1420 (9th Cir. 1994).

 6          2. Advanced Written Notice of Charges

 7          Petitioner contends that he was not given an incident report for a Code 299 violation and

 8 thus, the DHO improperly found Petitioner guilty of a Code 299 violation despite Petitioner

 9 being charged with a Code 206 violation. (ECF No. 1 at 9–10). Incident Report Number 2828100

10 was attached as Exhibit 3 to Respondent’s response to the petition. (ECF No. 22-1 at 12–14).

11 “Making sexual proposition or threats to another” is typed in Box 9 (“Incident”) of the incident

12 report along with a handwritten notation of “Conduct which disrupts.” (ECF No. 22-1 at 13, Box

13 9). “206” is typed in Box 10 (“Code”) of the incident report. There is a handwritten notation in

14 Box 10 that the Court is unable to decipher. (Id., Box 10). In Box 11, the following description

15 of the incident, complete with misspellings and grammatical mistakes, was typed as follows:

16                 On 3-14-2016, Inmate Schreance, Clarence Reg. No. 17956-074,
                   was seen in the morning sick call. Inmate Schreance asked if staff
17                 mail is monitored I told him yes. On 3-16-2016, I received a letter
                   in the mail from Inmate Schreance how grateful he was to have
18                 had a brief opportunity to be in the mist of my presence and to
                   converse with me. He goes on to say that he would appreciate my
19                 consideration with having a one-on-one medical session with me.
                   On 3-17-2016, I received another letter from Schreance saying he
20                 actually didn’t think it was humanly possible to feel this way, I
                   vigorously embrace you. I need to converse with you in the
21                 examination room which I feel would be more appropriate. He
                   goes on to say that he is a very mature man and would never
22                 inform any staff member about my business or put my career at
                   risk. Furthermore Schreance says he will be intouch with me after
23                 his transfer from the Federal Transfer Center. Schreance says he
                   must use discretion to avoid any conspicuous with a follow up
24                 visit.
25 (ECF No. 22-1 at 13, Box 11). In Box 26 (“Investigator’s Comments and Conclusions”), the

26 following was typed: “It is the conclusion of this investigation that Inmate Schreance [sic],
27 Clarence Reg. No. 17956-074, is appropriately charged based on the facts contained within

28 Section 11 of this Incident report, with a violation of Code 206 Making sexual proposals or


                                                      6
 1 threats to another.” (ECF No. 22-1 at 14, Box 26). It is unclear when the handwritten notations in

 2 Boxes 9 and 10 were added and whether the notations were included in the copy of Incident

 3 Report Number 2828100 that was given to Petitioner.

 4          Petitioner was found guilty of a violation of Code 299, Disruptive Conduct Most Like

 5 Code 206, Making Sexual Proposals or Threats to Another. (ECF No. 22-1 at 32, Box IV(B),

 6 (C)). BOP Prohibited Act Code 299 provides:

 7                  Conduct which disrupts or interferes with the security or orderly
                    running of the institution or the Bureau of Prisons most like
 8                  another High severity prohibited act. This charge is to be used only
                    when another charge of High severity is not accurate. The
 9                  offending conduct must be charged as “most like” one of the listed
                    High severity prohibited acts.
10

11 28 C.F.R. § 541.3 tbl.1. Under Code 206, “Making sexual proposals or threats to another” is

12 listed as a “High Security Level Prohibited Act.” Id.

13          In Wolff, the Supreme Court explained that “[p]art of the function of notice is to give the

14 charged party a chance to marshal the facts in his defense and to clarify what the charges are, in

15 fact.” Wolff, 418 U.S. at 564 (citing In re Gault, 387 U.S. 1, 33–34 & n.54 (1967)). The Ninth

16 Circuit has found notice adequate where the officer described the incident as “stealing” rather

17 than as “possession of contraband” but the “incident report described the factual situation that

18 was the basis for the finding of guilt of possession of contraband and alerted Bostic that he

19 would be charged with possessing something he did not own.” Bostic v. Carlson, 884 F.2d 1267,
20 1270–71 (9th Cir. 1989), overruled on other grounds by Nettles v. Grounds, 830 F.3d 922 (9th

21 Cir. 2016) (en banc). See also Burris v. Walker, 370 F. App’x 771, 771 (9th Cir. 2010) (rejecting

22 petitioner’s claim challenging disciplinary conviction for a charge that was not listed in the

23 notice of charges because “the notice contained sufficient information to allow Burris to present

24 a proper defense”); Jackson v. Daniels, 310 F. App’x 142, 142–43 (9th Cir. 2009) (finding no

25 due process violation where petitioner “did not receive advance written notice of the particular

26 disciplinary code provision that he was ultimately convicted of violating . . . because the incident
27 report . . . described the factual situation that was the basis for the charge”).

28 ///


                                                       7
 1          In the instant case, Petitioner was given a copy of Incident Report Number 2828100,

 2 which included a description of Petitioner’s letters to Dr. Lemons and listed making sexual

 3 proposals or threats to another as the charge. (ECF No. 22-1 at 13–14). That Petitioner ultimately

 4 was found guilty of disruptive conduct most like making sexual proposals or threats to another

 5 (Code 299) rather than making sexual proposals or threats to another (Code 206) did not violate

 6 due process because Petitioner had notice of the underlying misconduct and had the opportunity

 7 to marshal facts in his defense. Accordingly, Petitioner is not entitled to habeas relief on this

 8 ground because “[t]he incident report adequately performed the functions of notice described

 9 in Wolff.” Bostic, 884 F.2d at 1271.

10          3. First Amendment

11          Petitioner asserts that there was insufficient evidence to support the finding of guilt,

12 which was based on a misinterpretation of Petitioner’s letters that were an exercise of his First

13 Amendment rights. (ECF No. 1 at 10; ECF No. 26 at 3). Respondent contends that Petitioner’s

14 First Amendment claim: (1) is not cognizable in federal habeas corpus; (2) is not exhausted as

15 required by the Prison Litigation Reform Act; and (3) can be denied on the merits. (ECF No. 36).

16                  a. Cognizability in Federal Habeas Corpus

17          Citing to Nettles v. Grounds, 830 F.3d 922 (9th Cir. 2016) (en banc), Respondent argues

18 that Petitioner’s First Amendment claim is not cognizable in federal habeas corpus because

19 success on the claim would not necessarily lead to immediate or speedier release. (ECF No. 36
20 at 2). Relying on Skinner v. Switzer, 562 U.S. 521 (2012), Nettles held that if success on a

21 habeas petitioner’s claim would not necessarily lead to his immediate or earlier release from

22 confinement, the claim does not fall within “the core of habeas corpus” and thus, is not

23 cognizable under 28 U.S.C. § 2254. Nettles, 830 F.3d at 935.

24          Nettles explicitly declined to address how the standard suggested in Skinner would apply

25 to habeas petitions under 28 U.S.C. § 2241 brought by federal prisoners. Nettles, 830 F.3d at

26 931. Regardless, success on Petitioner’s First Amendment claim would necessarily lead to
27 speedier release because the incident report would be expunged and Petitioner’s good time credit

28 restored. Accordingly, dismissal based on Nettles is not warranted.


                                                      8
 1                  b. Exhaustion

 2          Respondent contends that Petitioner’s First Amendment claim is not exhausted as

 3 required by the Prison Litigation Reform Act (“PLRA”). (ECF No. 36 at 3–4). The PLRA does

 4 not apply to “habeas corpus proceedings challenging the fact or duration of confinement in

 5 prison.” 18 U.S.C. § 3626(g)(2). However, “[a]s a prudential matter, courts require that habeas

 6 petitioners exhaust all available judicial and administrative remedies before seeking relief under

 7 § 2241.” Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012).

 8          Here, it appears Petitioner raised his First Amendment claim during the administrative

 9 appeals process. The record before this Court includes a Regional Administrative Remedy

10 Appeal form in which Petitioner writes, “Petitioner Schreane stated in the initial introduction of

11 the correspondence, not to misconstrue the content, and he also acknowledged his [F]irst

12 Amendment to free speech . . . . Petitioner Schreane [F]irst Amendment was in fact

13 violated . . . .” (ECF No. 22-1 at 10). Accordingly, dismissal based on nonexhaustion is not

14 warranted.

15                  c. Analysis

16          Turner v. Safley, 482 U.S. 78 (1987), provides the test for evaluating prisoners’ First

17 Amendment challenges. Shaw v. Murphy, 532 U.S. 223, 230 (2001). In Turner, the Supreme

18 Court held that “[w]hen a prison regulation impinges on inmates’ constitutional rights, the

19 regulation is valid if it is reasonably related to legitimate penological interests.” 482 U.S. at 89.
20 See Ward v. Walsh, 1 F.3d 873, 876–77 (9th Cir. 1993) (holding Turner still applies to free

21 exercise claims of prisoners after Employment Division, Dep’t of Human Resources v. Smith,

22 494 U.S. 872 (1990)). The four factors relevant to this inquiry are: (1) whether there is a “valid,

23 rational connection between the prison regulation and the legitimate governmental interest put

24 forward to justify it”; (2) “whether there are alternative means of exercising the right that remain

25 open to prison inmates”; (3) “the impact accommodation of the asserted constitutional right will

26 have on guards and other inmates, and on the allocation of prison resources generally”; and (4)
27 “the absence of ready alternatives” to the challenged action. Turner, 482 U.S. at 89–90.

28 ///


                                                       9
 1          The regulation at issue here is 28 C.F.R. § 541.3, which prohibits inter alia conduct that

 2 disrupts or interferes with the security or orderly running of the institution most like making

 3 sexual proposals or threats to another. With respect to the first factor, Respondent argues that

 4 “[t]he regulation advances the legitimate penological interests of security, rehabilitation, and

 5 protecting staff from sexual harassment.” (ECF No. 36 at 5). In upholding a jail’s policy of

 6 excluding sexually explicit materials, the Ninth Circuit has held that “[i]t is beyond question that

 7 both jail security and rehabilitation are legitimate penological interests . . . [and that] there is no

 8 doubt that protecting the safety of guards in general is a legitimate interest, and that reducing

 9 sexual harassment in particular likewise is legitimate.” Mauro v. Arpaio, 188 F.3d 1054, 1059

10 (9th Cir. 1999). Accordingly, this factor weighs in favor of Respondent.

11          With respect to the second factor, the Court agrees with Respondent that “[t]here are

12 alternative means available to an inmate to express his thanks to a female staff psychologist,

13 including a letter, that do not involve the use of sexually suggestive, inappropriate, or harassing

14 statements.” (ECF No. 36 at 5). The DHO report also noted, “You stated you were only wanting

15 to express your gratitude[.] If that had been the case then you should have just told her thank you

16 in person and left it at that.” (ECF No. 22-1 at 33, Box V). Accordingly, this factor weighs in

17 favor of Respondent.

18          With respect to the third factor, the Ninth Circuit has held that where the right in question

19 “would expose the female detention officers . . . to sexual harassment and a hostile work
20 environment,” the Court “should defer to the informed discretion of corrections officials.”

21 Mauro, 188 F.3d at 1061–62 (internal quotation marks and citations omitted). This reasoning

22 applies equally to other staff, including physicians, who interact with inmates. Accordingly, this

23 factor weighs in favor of Respondent.

24          With respect to the fourth factor, Petitioner has not met his burden “to show that there are

25 obvious, easy alternatives to the regulation.” Mauro, 188 F.3d at 1062 (citing O’Lone v. Estate of

26 Shabazz, 482 U.S. 342, 350 (1987) (“By placing the burden on prison officials to disprove the
27 availability of alternatives, the approach articulated by the Court of Appeals fails to reflect the

28 respect and deference that the United States Constitution allows for the judgment of prison


                                                      10
 1 administrators.”); Turner, 482 U.S. at 91; Casey v. Lewis, 4 F.3d 1516, 1523 (9th Cir. 1993) (“It

 2 is incumbent upon the prisoner to point to an alternative that accommodates their rights at de

 3 minimis cost to security interests.”)). Accordingly, this factor weighs in favor of Respondent.

 4          Based the foregoing, 28 C.F.R. § 541.3, which prohibits conduct that disrupts or

 5 interferes with the security or orderly running of the institution most like making sexual

 6 proposals or threats to another, is valid because it is reasonably related to legitimate penological

 7 interests. Therefore, Petitioner is not entitled to habeas relief on First Amendment grounds.

 8          4. Sufficiency of the Evidence

 9          The “requirements of due process are satisfied if some evidence supports the decision by

10 the prison disciplinary board to revoke good time credits.” Hill, 472 U.S. at 455. “[T]he relevant

11 question is whether there is any evidence in the record that could support the conclusion reached

12 by the disciplinary board.” Id. at 455–56. “The Federal Constitution does not require evidence

13 that logically precludes any conclusion but the one reached by the disciplinary board.” Id. at 457.

14          In Petitioner’s letters, Petitioner requested a one-on-one medical session with Dr. Lemons

15 and stated that he “need[ed] to converse with [Dr. Lemons] in the examination room, which [he

16 felt] would be more appropriate to discuss [his] particular concerns.” (ECF No. 22-1 at 17, 21).

17 Petitioner wrote, “I actually didn’t think it was humanly possible to feel this way, in light of your

18 concern for my health, I vigorously embrace you for providing me with adequate health care[.]”

19 (ECF No. 22-1 at 21). Petitioner also stated, “I want you to fully understand that I am a very
20 mature man, and any thing that we discuss, will remain with us . . . NEVER EVER, will I inform

21 any staff member about my business, especially the warden, I would not do anything to put your

22 career at risks or jeopardize the same.” (ECF No. 22-1 at 22). Petitioner’s statements can be

23 reasonably viewed as an effort to develop an inappropriate romantic relationship with Dr.

24 Lemons. Therefore, the Court finds that there is “some evidence” to support the decision to

25 disallow good conduct time, and Petitioner is not entitled to habeas relief on this ground.

26          5. Statement of Reasons

27          Petitioner asserts that he was entitled to be provided with the factual evidence that was

28 relied upon in finding Petitioner guilty of the violation. (ECF No. 1 at 11). Here, the DHO


                                                     11
 1 indicated in the report, “I relied on the written account of Dr. Lemon[s] and the evidence in

 2 deciding this issue. I considered your denial, but gave greater weight to the reporting staff

 3 member’s written account of the incident.” (ECF No. 22-1 at 33). The DHO report included Dr.

 4 Lemons’s statement and Petitioner’s statements to the investigating lieutenant and at the initial

 5 UDC hearing. (Id. at 32–33). The DHO also highlighted specific statements from Petitioner’s

 6 letters that the DHO found to be “veiled attempts to foster some form of inappropriate

 7 relationship with Dr. Lemons.” (ECF No. 22-1 at 33). The DHO report was delivered to

 8 Petitioner on June 28, 2016. (Id. at 34). As Petitioner received a written statement by the DHO

 9 that set forth the evidence he relied on and the reasons for the disciplinary action, Petitioner is

10 not entitled to habeas relief on this ground.

11          B. Petitioner’s Motion to Dismiss

12          On July 30, 2018, the Court received Petitioner’s motion to dismiss his incident report

13 and reinstate his good time credit based on the same issues raised in the petition. (ECF No. 34).

14 For the reasons discussed above, Petitioner’s motion to dismiss should be denied.

15                                                   III.

16                                 RECOMMENDATION & ORDER

17          Accordingly, the undersigned HEREBY RECOMMENDS that:

18      1. The petition for writ of habeas corpus (ECF No. 1) be DENIED; and

19      2. Petitioner’s motion to dismiss (ECF No. 34) be DENIED.

20          Further, the Court HEREBY DIRECTS the Clerk of Court to amend the caption to reflect

21 Steven Lake as Respondent.

22          This Findings and Recommendation is submitted to the assigned United States District

23 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

24 Rules of Practice for the United States District Court, Eastern District of California. Within

25 THIRTY (30) days after service of the Findings and Recommendation, any party may file

26 written objections with the court and serve a copy on all parties. Such a document should be
27 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

28 objections shall be served and filed within fourteen (14) days after service of the objections. The


                                                     12
 1 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

 2 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

 3 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

 4 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

 5 Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8      Dated:    November 26, 2018                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    13
